Citation Nr: 1300315	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  11-09 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served with the United States Naval Reserves from May 1953 to May 1961. 

This matter comes to the Board of Veterans' Appeals from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In October 2012, five days prior to a scheduled Travel Board hearing, the Veteran withdrew his request for that hearing.  Therefore, no further development as to a Board hearing is necessary.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of competent and credible evidence shows that  bilateral hearing loss was not demonstrated in service, and that there is no nexus between a bilateral hearing loss and service.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the July 2009 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service treatment records and afforded the appellant a VA audiological examination.  The claimant submitted a private audiogram and statements from private medical providers.

The November 2009 VA examiner stated that it was not possible to resolve the issue of a relationship between the bilateral hearing loss and military service without resorting to pure speculation.  In determining whether this medical opinion is adequate, the Board has considered the holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; but that a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Based on the examiner's explanation described in great detail below in the analysis section of this decision, the Board finds that this medical opinion with such language is adequate and that another medical opinion is not necessary.  In light of the foregoing, the VA examination was adequate for the issue of entitlement to service connection for bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Governing law and regulations

Service connection may be established for a disability resulting from (1) a disease or injury incurred in or aggravated by active duty or active duty for training, or (2) an injury incurred in inactive duty training.  See 38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.6 (2012); see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  The presumption provision applies only to periods of active duty, not active duty for training and inactive duty training.  See Biggins, 1 Vet. App. at 478; see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) (if claim relates to period of active duty for training, a disease or injury resulting in disability must have manifested itself during that period).  Similarly, in light of the holdings in Biggins and Paulson, if a claim relates to a period of inactive duty training, an injury resulting in disability must have manifested itself during that period.  
 
Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

Analysis
 
The December 2009 VA audiological examination report shows that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the question is whether his current hearing loss is related to a period of active duty training or inactive duty training or events therein.  See 38 C.F.R. § 3.303.

The Veteran claims that his in-service noise exposure was from serving on ships that participated in artillery practice, resulting in exposure to artillery and small arms fire.  As such activities appear consistent with the circumstances of his service, the Board will concede that the claimant had in-service noise exposure. 

Nevertheless, the Board has reviewed all service treatment records, private medical evidence, and the 2009 VA audiological examination report, and the preponderance of competent and credible evidence weighs against finding that the Veteran's bilateral hearing loss is related to service.

The Veteran's service treatment records show no hearing loss in service.  There were no in-service complaints reported to any medical personnel pertaining to difficulty hearing.  The October 1958 physical examination report reveals that the appellant did not report a any ear trouble and that the whisper voice testing was 15/15 bilaterally.  Simply put, the Veteran is not shown to have a hearing loss disability for VA purposes in either ear during service.  See 38 C.F.R. § 3.385.  Hearing loss was first medically indicated in 2009.  Setting aside the fact that the Veteran's hearing loss was initially diagnosed decades after he separated from the Naval Reserve, periods of Naval Reserve Service do not in any event constitute qualifying active duty such to trigger the presumption in 38 C.F.R. § 3.309.  See Paulson, 7 Vet. App. at 469-70; Biggins, 1 Vet. App. at 478.

In a June 2009 statement, a private audiologist noted the Veteran's history of noise exposure, to include in-service noise exposure.  That audiologist, however, did not render an opinion on whether the current hearing loss was related to active service.

In a November 2009 VA examination report, the examiner stated that it was not possible to resolve the issue of a relationship between the bilateral hearing loss and military service without resorting to pure speculation.  Nonetheless, the examiner sufficiently explained the reasons for this inability.  The examiner indicated that at present there was no evidence of record to confirm that the hearing loss was sustained in or aggravated by military service or during the course of duty in the Naval Reserves for two-to-four-week training periods over an eight-year period.  The examiner reported that there was no evidence of record to that would help differentiate the hearing loss from effects of aging, and nothing to differentiate this hearing loss from the reported use of firearms.  

At the November 2009 VA examination, the Veteran reported a history of recreational-firearm-related noise exposure and that he was not wearing hearing protection.  He stated that in later years he used hearing protection and that he used hearing protection for bench and target shooting.  The appellant subsequently acknowledged in an October 2012 statement that he did not wear ear protection while hunting, but he added that he only hunted once a year and normally only fired one round.  The Board recognizes that the claimant is competent to report this history.  The question is whether he is credible.  During his earlier private June 2009 examination, the examiner specifically noted the Veteran's report that he "hunts quite a bit" and only used hearing protection devices on a shooting range.  The Board finds the two consistent reports made to health care providers far more credible than his contrary report made to VA in support of a claim for benefits.

The Board has considered an April 2010 statement, wherein a private doctor noted that the possible etiologies of the hearing loss include presbycusis versus previous noise exposure.  The doctor noted given the Veteran's history, the only source of previous noise exposure seems to be the time spent in the Naval Reserve.  Presbycusis is a "lessening of hearing acuteness resulting from degenerative changes in the ear that occur especially in old age .... and diabetes."  Godfrey v. Brown, 8 Vet. App. 113, 120- 21 (1995).  

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The April 2010 statement of a private doctor does not address the Veteran's acknowledged firearm-related-unprotected noise exposure.  The VA examiner, on the other hand, address that matter.  In his March 2011 VA Form 9, the appellant in essence indicated that the private doctor stated that the in-service noise exposure could be the etiology of the hearing loss, but that the doctor's opinion is not speculative.  The Board disagrees.  The private doctor indicated that it was possible that the hearing loss was due to in-service noise exposure, but that it was possible that it was not and was instead due to presbycusis.  The private doctor's terminology strongly supports the conclusion that his opinion was merely speculative in nature.  Obert, 5 Vet. App. at 33.  The claimant further argues that the private doctor's opinion should be given more weight because he is a board-certified otolaryngologist and not an audiologist.  While the Board has considered the expertise of the private doctor, the Board is of the opinion that an audiologist is also qualified to render an opinion on the etiology of hearing loss.  For this reason, as well as the speculative nature of the private opinion, and the fact that the doctor does not address the Veteran's history of post-service firearm use, the Board finds the private doctor's opinion to be of little probative value.  

As for continuity of symptomatology, the Veteran has claimed that his hearing loss has progressively worsened and in an August 2009 statement he said that he did complain of hearing loss while on active duty "as that was not the 'norm' at the time."  The Board recognizes that the claimant is competent to report this history.  However, the Board also notes that the Veteran has made contradictory statements regarding his history and his hearing-related symptomatology in the past.  For example, in an August 2009 statement, the Veteran reported that he had constant ringing and buzzing in his ears that began at the same time as his difficulty in hearing.  The appellant, however, denied having tinnitus to a private audiologist in June 2009 and to the November 2009 VA examiner.  Furthermore, as noted, the Veteran also denied that he hunted frequently in a statement to VA, although he stated that he hunted quite a bit to the private doctor.  Given the claimant's inconsistencies, the Board finds any assertion that his symptoms began while serving in the military not credible.  

The Board has also considered the statement of claimant's spouse in August 2009 that the appellant's hearing loss has progressively worsened and added that he has been in denial about his hearing loss.  The Board finds this opinion of little probative value, however, as it fails to identify a date of onset of the observed symptoms.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his current hearing loss disability is related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


